Citation Nr: 1402958	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  09-41 922	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as due to Agent Orange exposure. 

2.  Entitlement to service connection for an eye disability claimed as cataracts, and other than diabetic retinopathy, to include as due to Agent Orange exposure, and/or as secondary to service-connected diabetes mellitus.  

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

4.  Whether new and material evidence has been received to reopen the Veteran's claim of service connection for hypertension.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel  


INTRODUCTION

The Veteran had active duty service from June 1960 to September 1966.  

The issues of service connection for prostate cancer and cataracts are before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  As a December 2012 rating decision granted service connection for diabetes mellitus with diabetic retinopathy, the eye disability claim is recharacterized as listed on the first page of this decision.

In May 2013, a travel board hearing was held before the undersigned sitting at the New York RO.  A transcript of the hearing is associated with the Veteran's claims file.  

With regard to the claim for PTSD and reopening the claim of service connection for hypertension, these matters are before the Board on appeal from an October 2012 rating decision.  A notice of disagreement (NOD) was received in May 2013.  The procedural deficiencies regarding these claims are addressed in the REMAND portion of the decision below and the claims are REMANDED to the Regional Office. 



FINDINGS OF FACT

1.  The Veteran does not have a diagnosis of prostate cancer.  

2.  Cataracts were not manifested in service and a preponderance of the evidence is against a finding that any eye disability (other than diabetic retinopathy) is related to the Veteran's service, including as due to Agent Orange exposure therein, or to have been caused or aggravated by his service-connected diabetes.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for prostate cancer have not been met.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.

2.  The criteria for service connection for an eye disability, including cataracts, and other than diabetic retinopathy, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107; 38 C.F.R. § 3.303; 3.307, 3.309, 3.310. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claims prior to their initial adjudication.  An April 2007 letter explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  This letter also informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.

Additionally, at the hearing in May 2013, the undersigned fully explained the issues, and described the type of evidence the Veteran might wish to obtain to substantiate his claims.  The Veteran was informed that it was incumbent upon him to submit any potentially relevant evidence in his possession in support of his claims.  This action supplements VA's compliance with the VCAA and satisfies 38 C.F.R. § 3.103.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Veteran's pertinent service treatment records (STRs) and post-service treatment records have been secured.  With respect to the claim for prostate cancer, the RO arranged for VA examinations in February 2008 and August 2011.  With respect to the claim for eye disability other than diabetic retinopathy, the Veteran was afforded VA eye examinations in February 2008 and November 2010.  The VA examination reports contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disability on appeal to provide probative medical evidence adequate for adjudicating the claims.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  

The Veteran testified that he would be submitting additional medical evidence and research clippings in support of his claim for prostate cancer.  The record was held open 60 days for the submission of this evidence; however, no new evidence was received.  

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, including Virtual VA (VA's electronic database), with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

The issues before the Board involve claims of entitlement to service connection.  Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, such as malignant tumors, will be presumed to have been incurred in service if manifested to a compensable degree of at least 10 percent disabling within one year after service.  38 U.S.C.A. § 1101, 1112, 1113; 38 C.F.R. § 3.307, 3.309(a).  Other diseases initially diagnosed after service may also be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d).

Additionally, service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires (1) competent evidence (a medical diagnosis) of current chronic disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; see Allen v. Brown, 7 Vet. App. 439 (1995).

Applicable law also provides that a Veteran who, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  And if a Veteran was exposed to an herbicide agent during active military, naval, or air service, then certain diseases, including prostate cancer, shall be service-connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met.  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Prostate Cancer

The Veteran contends that he has prostate cancer as a result of exposure to herbicides in Vietnam.  Service department records confirm the Veteran served in Vietnam during the applicable period; therefore exposure to Agent Orange is presumed.  

Service treatment records are void of treatment for, or a diagnosis of, prostate cancer.  

In December 2006, forty years following separation from service, the Veteran reported to the VA medical center in New York and reported that other (unidentified) doctors have told him that he had something wrong with his prostate.  At that time, it was reported that his prostate specific antigen (PSA) level was 15.5.  He underwent an urology consultation in January 2007, wherein it was recommended that he undergo a prostate biopsy to rule out prostate cancer.  The Veteran adamantly refused the biopsy as he was concerned with post-biopsy complications.  Although the risks and benefits of the biopsy were explained to the Veteran he continued to refuse the biopsy.  

The Veteran was monitored by the VA urology department.  His PSA level continued to increase, and at each visit a biopsy to rule out prostate cancer was recommended and the Veteran refused any biopsy.  

In February 2008, the Veteran was afforded a VA examination.  He presented with an elevated PSA level.  It was noted that he refused a biopsy.  The Veteran denied any frequency, no incontinence, no surgery on the urinary tract, no recurrent urinary tract infections, no renal colic or bladder stones, no acute nephritis, and no hospitalizations for urinary tract disease in the past year.  Dialysis, catherization, dilation, or drainage were not needed.  It was noted that his elevated PSA level did not affect his activities of daily living.  The last recorded PSA level was 14.9 according to his treatment records.  The examiner opined that as of the date of examination, it was less likely as not that the Veteran's elevated PSA was secondary to service.  He reported that he could not find medical evidence to determine a nexus between an incident in service and an elevated PSA level.  

The Veteran continued to be treated by VA urology every three months until January 2009.  On consultation, it was noted that his PSA level continued to rise and that he continued to refuse any intervention.  He was again informed of the risks associated with refusing the biopsy and treatment.  It was discussed that his PSA level was high enough that it was reasonable to expect that he would be affected by prostate cancer.  Again the Veteran denied a biopsy.  No diagnosis of prostate cancer was made. 

The Veteran's PSA level was monitored every six months following the January 2009 consultation.  In March 2011, his PSA level reached 25.5.  It was noted that despite extensive additional conversation, the Veteran continued to refuse a prostate biopsy.  The Veteran was counseled that his PSA level was very high and that he likely had metastatic prostate cancer.  It was noted that the Veteran understood the potential risk of dying from metastatic disease, but was willing to accept that risk and would continue to get his PSA level tested "until he dies."  It was noted that his PSA level would continue to be checked every six months.  

The Board notes that the treating physicians reported that the Veteran demonstrated a complete understanding of the risks and preferred course of action. 

A urology compensation and pension examination consultation was completed in August 2011.  The reviewing physician noted that he had reviewed the claims file, including PSA levels from 1997.  The physician stated that a diagnosis of prostate cancer is made by histological diagnosis (i.e., by prostate biopsy).  The physician noted that the Veteran repeatedly declined a prostate biopsy.  The physician noted that the Veteran had an elevated PSA, which continued to rise over the years, and that this was suggestive of prostate cancer and it was possible that he had prostate cancer.  However, the physician was unable to make a definitive diagnosis of prostate cancer without a prostate biopsy.  

In September 2012, it was again noted the Veteran had an elevated PSA level and was once again recommended for a biopsy.  Again the Veteran refused.  It was again noted that it was likely he had metastatic disease, but a biopsy was needed.  

The Veteran testified at a hearing in May 2013 before the undersigned.  At the hearing the Veteran explained his reasoning for refusing a prostate biopsy.  He acknowledged that he knew an elevated PSA level was indicative of cancer and that he did not have a diagnosis of prostate cancer.  He asserted that he had found research asserting that a diagnosis of prostate cancer could be made without a biopsy; however he failed to provide any evidence to support this contention.  

The threshold matter that must be addressed here (as in any claim seeking service connection) is whether or not there is competent evidence that the Veteran currently has (or during the pendency of the claim has had) prostate cancer.  In the absence of proof of such current disabilities there is no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998), cert. denied, 526 U.S. 1144 (1999); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).

The evidence of record does not show that the Veteran has been diagnosed with prostate cancer.  As noted by the August 2011 VA examiner, a diagnosis of prostate cancer is made by histological diagnosis, and that without a prostate biopsy, a diagnosis cannot be made.  

Given that prostate cancer has not been diagnosed, the claim of service connection must be denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Eye Disability other than Diabetic Retinopathy

The Veteran asserts that he had cataracts in both eyes, which were the result of exposure to Agent Orange, or in the alternative, were due to his service-connected diabetes mellitus.  The Board notes that the Veteran is already service-connected for diabetic retinopathy.  

The Veteran's service treatment records are silent for any evidence of cataracts.  At separation from service, the Veteran's vision was noted to be 20/30 in the right and 20/20 in the left and there were no complaints of any eye problems.  

Post-service treatment records show in July 1982 the Veteran complained of difficulty reading.  His vision was noted to be 20/40 and 20/30.  A refractive error was noted.  There was no diagnosis of cataracts.  

The earliest post-service medical evidence showing a diagnosis of cataracts was a June 2005 Department of Corrections health record that showed the Veteran was scheduled for cataract surgery of the right eye.  

Private ophthalmology records from May 2006 through February 2007 show a diagnosis of moderate diabetic retinopathy, for which the Veteran is service-connected.  These records are silent for any evidence of cataracts. 

VA ophthalmology records from 2007 noted that the Veteran was status-post cataract surgery.  Records show that the Veteran had cataract surgery of the right eye in 2005 and of the left eye in 2003.  These records also show macular edema caused by diabetes and diabetic retinopathy.  No etiology for the Veteran's cataracts was provided.  

The Veteran underwent a VA eye examination in February 2008.  The examiner noted he reviewed the Veteran's claims file.  He noted the Veteran was status-post cataract extraction to his right eye in 2005 and cataract extraction to his left eye in 2003.  He noted a history of nonproliferative diabetic retinopathy, left eye greater than right.  A history of focal laser to the left eye in April 2007 was reported.  In additional, glaucoma secondary to moderate cupping of his nerves was expected; however, he was not treated for glaucoma, but was simply being monitored.  Some opacification of the implants from the cataract surgery was noted, and it was noted that it might be affecting the Veteran's vision to some degree.  The Veteran only complained of distance vision and reading blur with his left eye with glasses on.  Right eye seemed fine at distance and near vision.  

On examination, there were no general eye symptoms such as pain, redness, swelling or discharge reported.  There were no periods of incapacitation or rest requirements.  His only visual symptom was blurred vision at distance and near with his current glasses in the left eye.  His ophthalmologic treatment consisted of monitoring by an eye care specialist at the VA medical center.  There was no history of hospitalizations, and the only surgeries were the cataract removals, and the laser treatment to the left eye.  No history of eye trauma was reported.  There was no history of congestive or inflammatory glaucoma. The examiner noted the Veteran's medical history was significant for type 2 diabetes since 1970 and medication for hypertension.  

On examination the Veteran's uncorrected right eye vision was 20/30 far and 20/40 near; his corrected right eye vision was 20/20 far and 20/20 near.  His uncorrected left eye vision was 20/50 far and 20/80 near; his corrected left eye vision was 20/25 far and 20/30 near.  There was no diplopia noted.  A healthy lid, lash, conjunctiva, cornea, iris and pupil in each eye were noted. 

Nonproliferative diabetic retinopathy of both eyes with clinically significant macular edema of the left eye, pseudophakia of both eyes, and a history of glaucoma suspect secondary to moderate cupping of the optic nerves were diagnosed.  

The examiner concluded that on examination the Veteran did not have cataracts because of his previous surgeries.  The examiner noted that in reading the treatment records, there was no mention of the type of cataracts the Veteran had, how severe they were, or any speculation as to what caused them.  He noted that diabetics in general were known to be at a slightly higher risk for getting cataracts earlier than non-diabetics.  However, he noted that diabetics get a specific type of cataract, namely a subcapsular type cataract, and there are other types of cataracts found in 60 and 70 year-olds that are more of an aging change and have nothing to do with systemic disease.  The examiner opined that because of the information contained in the claims file, including records that only mentioned he had implants and no mention of any cataract, he was not able to make a decision as to whether the Veteran's cataracts were more likely than not caused by his diabetes.  Therefore the examiner concluded, only with additional records from 2003 and 2005 which documented what type of cataract he had, could he determine if the cataracts were due to his diabetes.  

The Veteran continued to be treated by VA ophthalmology.  No etiology for his cataracts was ever reported.  

The Veteran underwent another VA eye examination in November 2011.  It was reported that his last eye examination was in October 2010, and at that time there was questionable macular edema from diabetic retinopathy in the right eye.  A history of clinically significant macular edema in both eyes was reported and that he was status-post focal laser left eye surgery.  It was noted that the Veteran was also status-post cataract surgery to the right eye in 2005 and the left eye in 2004.  The Veteran reported his vision was good with his glasses at both distance and near.  It was noted that he had a history of being glaucoma suspect due to large nerves, but there was no treatment for glaucoma. 

On examination, the Veteran did not have any general eye symptoms such as pain or redness.  There were no visual symptoms such as distorted or enlarged images.  There was no history of neoplasms in his eyes.  No history of eye trauma and no history of incapacitating episodes of eye disease.  It was noted that the Veteran had diabetes, hypertension and hyperlipidemia.  The Veteran's uncorrected right eye vision was 20/20 far and 20/40 near; his corrected right eye vision was 20/20 far and 20/20 near.  His uncorrected left eye vision was 20/25 far and 20/60 near; his corrected left eye vision was 20/20 far and 20/00 near.  There was no diplopia noted.  A healthy lid, lash, conjunctiva, cornea, iris and pupil in each eye were noted.  It was noted that the Veteran's lens had been removed and there was an intraocular implant in each eye.  Diabetic retinopathy and pseudophakia were diagnosed.  

The examiner noted that since the February 2008 examination, VA treatment records from 1980 to 1997 and records from the Department of Corrections from 1999 to 2006 were obtained.  After reviewing the additional records, the examiner concluded that there was nothing in these records to indicate that the Veteran had diabetic cataracts.  The examiner opined that since the Veteran was already in his mid-60s when he had the cataracts, there was no indication that the cataracts he did have were not normal age-related cataracts.  The examiner concluded that there was no indication in any of the records that the Veteran's cataracts were anything but normal age-related cataracts.  

VA treatment records following this examination continue to note that the Veteran was status-post cataract surgery, but provided no etiology for his cataracts.  

After considering the entire record, the Board finds that the evidence demonstrates that the Veteran does not have an eye disability, other than diabetic retinopathy, that is related to service.  The preponderance of the evidence is against a finding that his cataracts, status post-surgical removal, were related to service, either directly or due to exposure to herbicides, or were secondary to the Veteran's service-connected diabetes mellitus.

As to direct service connection, the Board notes that the service treatment records are silent for any findings of eye disability, including bilateral cataracts.  Furthermore, the earliest treatment record demonstrating any evidence of cataracts is not until June 2005, more than 39 years after the Veteran's discharge from service.  The absence of eye disability, including cataracts, in the service treatment records or of persistent symptoms at separation, along with the first evidence being many years later, constitutes negative evidence tending to disprove that the Veteran's cataracts resulted from any disease or injury incurred during service.  Consequently, the Board finds that the preponderance of the evidence is against a finding that the Veteran has an eye disability (other than diabetic retinopathy), including residuals of cataracts, that is directly related to his military service.  Significantly, the Board notes that the Veteran has not contended that his cataracts had their onset in service or are related to any injury or disease incurred therein.  Rather he contends that his cataracts are due to exposure to Agent Orange while serving in Vietnam, or in the alternative were the result of his service-connected diabetes.

As noted above, the Veteran is presumed to have been exposed to Agent Orange during his service in Vietnam.  However, cataracts have not been recognized by VA as having an association to exposure to herbicides during such service.  See 38 C.F.R. § 3.309(e).  In fact, VA has determined that a presumption of service connection based on exposure to herbicides in Vietnam is not warranted for eye problems.  See Notice, 75 Fed. Reg. 81,332 (December 27, 2010).  Consequently, the Board finds that the preponderance of the evidence is against finding that service connection for cataracts is warranted on a presumptive basis as due to exposure to herbicides.

Finally, with regard to secondary service connection, the Board finds that the probative evidence of record fails to establish that the Veteran's cataracts are either proximately due to or the result of his service-connected diabetes, or that his cataracts have been aggravated thereby.  The Board notes that the Veteran has not presented any evidence which relates his cataracts to his service-connected diabetes.  The February 2008 and November 2010 VA examinations both note that there are no records from the Veteran's cataract surgeries that indicate that his cataracts are anything other than age-related cataracts.  The record is void of any diagnosis of subcapsular type cataracts, which, according to the February 2008 examiner, are cataracts specific to diabetics.  The February 2008 examiner noted that although diabetics may develop cataracts earlier, there are other types of cataracts found in 60 and 70 year-olds that are more of an aging change and have nothing to do with systemic disease.  Additionally, the November 2010 examiner noted that since the Veteran was already in his mid-60s when his cataracts were removed, there was no indication that the cataracts he did have were not normal age-related cataracts.  These opinions are not contradicted by any other medical evidence of record.  

The Board acknowledges the Veteran's contention that his cataracts are related to his service and/or his diabetes.  However, as discussed, there is no credible evidence of record to support this contention.  While the Veteran is competent to provide testimony or statement relating to symptoms or facts that are within the realm of his personal knowledge (i.e., that he had vision problems and underwent eye surgery), he is not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  He may sincerely believe his cataracts are related to his service or his diabetes, however, as a lay person, he is not competent to render an opinion concerning medical causation with respect to this type of disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) (finding that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  Although the Veteran continues to assert his cataracts relate to his military service and/or diabetes, there is simply no medical evidence on file supporting his lay assertions.  

As such, the Board finds that the preponderance of the evidence is against finding that service connection if warranted for the Veteran's cataracts as secondary to his service-connected diabetes mellitus.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for cataracts must be denied.  See 38 U.S.C.A §5107; Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990). 


ORDER

Service connection for prostate cancer is denied. 

Service connection for an eye disability claimed as cataracts, and other than diabetic retinopathy, is denied.  


REMAND

The Board notes that an October 2012 rating decision denied service connection for PTSD and denied reopening the Veteran's claim of service connection for hypertension.  The Veteran subsequently submitted a notice of disagreement in May 2013.  A statement of the case has not been issued on this matter.  Where a statement of the case has not been provided following the timely filing of a notice of disagreement, a remand, not a referral is required by the Board.  Manlincon v. West, 12 Vet. App. 238 (1999).  These matters must, accordingly, be remanded for issuance of a statement of the case.

Accordingly, the case is REMANDED for the following action:

The RO should issue a statement of the case addressing the issues of entitlement to service connection for PTSD and whether new and material evidence has been received to reopen the Veteran's claim of service connection for hypertension.  The Veteran and his representative should be afforded the appropriate period of time to respond.  These matters should be returned to the Board only if the Veteran or his representative submits a timely substantive appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





______________________________________________
M.C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


